DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 31 March 2021 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verger et al. (US 2006/0261595 hereinafter “Verger”).
In regards to claim 1, Verger discloses a connection (see fig. 7 or fig. 10) comprising: 
a first tubular member (1) comprising a first screw threadform (3) defined by a first plurality of crests (20), a first plurality of roots (21), and a first plurality of flanks (19, 31), wherein each flank separates each crest from each root, and wherein the first plurality of crests and roots are substantially axial to the first tubular member and the first plurality of flanks are substantially radial to the first tubular member; and 

wherein the first tubular member and the second tubular member are configured to connect when the first threadform engages with the second threadform; 
wherein a first plurality of thread compound relief spaces (35) is formed between each of the first plurality of crests and each of the second plurality of roots, throughout the axial length of the first and second screw threadforms
In regards to claim 2, Verger further discloses the first tubular member comprises a pin end and the second tubular member comprises a box end, and the thread compound relief spaces are formed between crests of the pin end and roots of the box end (see paragraph [0048]).
In regards to claim 3, Verger further discloses the first plurality of roots and the second plurality of crests come into direct contact when the first and second tubular members are connected (shown in fig. 10).
In regards to claim 8, Verger further discloses a second plurality of thread compound relief spaces (35, see fig. 7) is formed between each of the second plurality of crests and each of the first plurality of roots throughout the axial length of the first and second threadforms, such that the first plurality of thread compound relief spaces and second compound relief spaces combine to form a substantially continuous void between the corresponding roots and crests throughout the axial length of the first and second screw threadforms.
In regards to claim 11, Verger further discloses a contact region forms between a portion of the first plurality of flanks and a portion of the second plurality of flanks when the first and second tubular members connect (shown in fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Verger as applied to claims 1-3, 8, and 11 above.
In regards to claims 4, 5, and 9, while Verger does not expressly disclose the axial height of the thread compound relief spaces being 5 to 40% the axial height of the first and second flanks; the axial height of the relief spaces may be determined through the use of routine 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Verger to have the axial height of the thread compound relief spaces be 5 to 40% the axial height of the first and second flanks, as the axial height of the relief spaces may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
In regards to claims 6, 7, and 10, while Verger does not expressly disclose the axial height of either the first or second flanks being 60 to 95% the axial height of the other of the first or second flanks; the flank heights may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Verger to have the axial height of either the first or second flanks be 60 to 95% the axial height of the other of the first or second flanks, as the axial height of the relief spaces may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/227,467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 are generic to all that is recited in claims 1-11 of the reference application. In other words, claims 1-11 of the reference application fully encompasses the subject matter of claims 1-11. Thus, the invention of claims 1-11 of the reference application is in effect a “species” of the “generic” invention of claims 1-11. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-11 are anticipated by claims 1-11 of the reference application, claims 1-11 are not patentably distinct from claims 1-11 of the reference application, regardless of any additional subject matter presented in claims 1-11 of the reference application.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/08/2021